Citation Nr: 0409203	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  03-17 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right hip disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a right leg 
disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had a period of active service from August 1967 
to August 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2003 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims decided herein.

2.  An unappealed August 1969 rating decision denied 
entitlement to service connection for a right hip disorder.

3.  Evidence associated with the claims folder since the 
August 1969 rating decision is either cumulative or redundant 
of evidence previously of record, does not relate to an 
unestablished fact necessary to substantiate the claim, 
and/or does not present a reasonable possibility of 
substantiating the claim.

4.  Currently diagnosed disorders of the low back and right 
leg are not related to the veteran's period of active 
service.


CONCLUSIONS OF LAW

1.  The August 1969 rating decision that denied entitlement 
to service connection for a right hip disorder is final.  38 
U.S.C. § 4005(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1969) [38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 
(2003)].

2.  Evidence associated with the claims folder since the 
August 1969 rating decision is new, but not material, and so 
the requirements to reopen the claim for entitlement to 
service connection for a right hip disorder have not been 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2003).

3.  A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2003).

4.  A right leg disorder was not incurred in or aggravated by 
active service.   38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether New and Material Evidence Has Been Received to Reopen 
the Claim of Entitlement to Service Connection for a Right 
Hip Disorder

For purposes of evaluating the request to reopen the claim 
for entitlement to service connection for a right hip 
disorder, the Board finds that the RO has met any duties as 
required under the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), and its implementing 
regulations codified at 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2003).  See also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The VCAA, in part, redefined the obligations of VA with 
respect to its duties to notify a claimant regarding the 
evidence needed to substantiate a claim, and to assist a 
claimant in the development of a claim.  Per Quartuccio, the 
United States Court of Appeals for Veterans Claims (Court) 
has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  It is further apparent, however, 
that the RO's duties under the VCAA with respect to a request 
to reopen a previously denied claim based upon the receipt of 
new and material evidence are more limited than an original 
request for VA benefits.  See Paralyzed Veterans of Am. v. 
Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  
Nevertheless, the Board observes that here, in an October 
2002 notice from the RO, prior to the initial adjudication of 
the new and material claim, the veteran was advised that he 
needed to provide new and material evidence in support of his 
request, with guidance as to what types of documentation 
would serve as new and material evidence in his case.  As 
this claim was previously denied based upon the RO's finding 
of a preexisting right hip disorder that was not aggravated 
as a result of active service, the veteran was further 
advised in the February 2003 rating decision and in the June 
2003 statement of the case that he needed to provide evidence 
to support a finding that his right hip disorder increased in 
severity, beyond the normal progression of this disorder, as 
a result of his active service.  Furthermore, in the June 
2003 statement of the case, the veteran was also given the 
delineated VA laws and regulations most relevant to his 
claim, including the revised regulations addressing the 
definition of new and material evidence, the requirements for 
service connection for a claimed disorder, and the 
regulations pertaining to preexisting conditions and 
aggravation of the same.  Moreover, during the processing of 
this claim, the RO obtained the private medical treatment 
records which the veteran identified as relevant to his 
request to reopen.  The veteran has not indicated that there 
are additional, outstanding records that need to be obtained 
in support of his claim.  Accordingly, in light of all of the 
above, the Board finds that the VCAA's requirements have been 
appropriately met for this new and material matter, such that 
the Board may proceed at this time with a decision herein.

The veteran first filed a claim for service connection of his 
right hip disorder within the month after his discharge from 
service.  

At the time of the August 1969 rating decision, the veteran's 
service medical records were available for review, as well as 
an August 1967 private medical record.  As determined by the 
RO, the record revealed that the veteran entered service with 
a preexisting right hip disorder that did not permanently 
worsen as a result of his active service.  Specifically, an 
August 1967 letter from the veteran's treating physician, J. 
Waldman, M.D., indicated that in October 1961, six years 
before service, the veteran underwent surgery in light of a 
slipped capital femoral epiphysis.  Dr. Waldman stated that 
he had to permanently insert four steel pins into the 
veteran's right femur.  This condition was noted in the 
veteran's May 1967 pre-induction examination records, and he 
was provided an x-ray examination and clinical evaluation to 
determine the extent of his condition at that time.  After 
review, the service physician noted that the x-ray evaluation 
revealed an old healed femoral neck fracture, with slight 
varus deformity, with excellent range of motion in the joint.  
The veteran's later service medical records showed his 
complaints of continued hip pain, diagnostic testing that 
revealed unchanged findings on x-ray, and clinical findings 
of a continued full range of motion in the hip.  Post-
operative right hip arthritis was noted in an October 1967 
service treatment record.  No additional right hip injury was 
listed in these service medical records.  The veteran 
continued to note his right hip pain at the time of his 
service discharge evaluation in April 1969, and the examiner 
recorded aseptic necrosis at the head of the right femur, 
with surgery and insertion of pins, with residual occasional 
swelling.  

Based upon the above record, the RO determined in its August 
1969 rating decision that the veteran's right hip disorder 
did not increase in severity beyond the normal progression of 
the disorder, and therefore his preexisting right hip 
disorder was not aggravated as a result of his active 
service.  Accordingly, the RO denied service connection for 
the claim.  The veteran did not thereafter appeal this 
determination and the August 1969 decision subsequently 
became final.  38 U.S.C. § 4005(c) (1964); 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1969) [38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.200 (2003)].  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

As noted, there has recently been a regulatory change 
regarding VA's definition of what constitutes "new and 
material evidence."  This change applies prospectively to 
all requests to reopen that are made on or after August 29, 
2001.  See 66 Fed. Reg. 45,620-45,630 (Aug. 29, 2001) [now 
codified at 38 C.F.R. § 3.156(a) (2003)].  Because the record 
indicates that the veteran filed the pending request to 
reopen his claim after that date (in October 2002), the Board 
finds that this regulatory change is applicable here.  
Accordingly, the Board will analyze this request to reopen 
under the revised criteria for the analysis of a request to 
reopen a claim based upon the receipt of new and material 
evidence.

If new and material evidence is presented or secured with 
respect to a claim that has finally been disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2003).  When a claimant seeks 
to reopen a final decision, the first inquiry is whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  When 
determining whether the claim should be reopened, the 
credibility of the newly received evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

New evidence is now defined as existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative or 
redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2003).  

The veteran filed his request to reopen this previously 
denied claim in October 2002.  In support of his request to 
reopen, several new documents, mainly private medical records 
dated from approximately February 1997 through November 2002, 
were associated with the claims folder.  Additionally, the 
veteran provided his own written statements in October 2002, 
March 2003 and June 2003.  These existing documents were not 
available to or evaluated by agency decisionmakers in the 
past.  Accordingly, the Board finds these documents to be new 
evidence in accordance with the current definition at 
38 C.F.R. § 3.156(a).  As noted, however, this does not end 
the inquiry, as the Board must still determine whether any of 
this new evidence is also material.  

To that end, the Board does not find that any of the newly-
received evidence of record is material to the veteran's 
claim for service connection for a right hip disorder.  The 
new private treatment records dated from approximately 
February 1997 through November 2002 reveal the veteran's 
treatment for a number of current medical problems, and refer 
to complaints of right hip pain and findings of arthritis.  
Nothing contained in these records, however, suggests an 
increase in severity of the veteran's right hip disorder as a 
result of his active service; these records only speak to the 
current state of his disorder, and so the Board does not 
consider these records to be material to the basis of the 
prior final denial.  

The record also contains an October 2002 statement from one 
of the veteran's current treating physicians, M. Gross, M.D., 
who notes that the veteran continues with incapacitating 
right hip and leg pain secondary to residual radiculopathy 
from a current low back disorder, and opines that the current 
hip symptoms are related to this chronic lumbar problem, 
which developed as a result of a chronic arthritic and 
degenerative problem in the spine.  Again, this statement 
does not purport to either relate the veteran's current hip 
symptoms to active service, or indicate that the veteran's 
hip symptomatology increased in severity as a result of his 
active service.  To the contrary, the veteran's treating 
physician appears to instead relate his current right hip 
symptoms to a chronic low back disorder.  Accordingly, this 
opinion is also not material to the veteran's claim.

Lastly, the veteran's own October 2002, March 2003 and June 
2003 statements are not material to his claim.  In these 
statements, the veteran basically asserts that his right hip 
was permanently worsened as a result of his active service.  
He notes that even his own treating physician at the time, 
Dr. Waldman, felt that he should not be required to enter 
active service in light of his right hip disorder.  He also 
states that he had constant problems with his right hip 
during service.  Unfortunately, the veteran, while competent 
to report his symptomatology at the time, may not be deemed 
competent to provide a medical opinion that his right hip 
disorder increased in severity beyond its normal progression 
as a result of his active service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay assertions of medical 
causation cannot suffice as new and material evidence to 
reopen a claim.

The veteran's claim for service connection turns on whether 
there is medical evidence to support a finding that his 
preexisting right hip disorder was aggravated as a result of 
his active service; that is, that his disorder increased in 
severity beyond its normal progression as a result of active 
service.  See 38 C.F.R. §§ 3.303, 3.306 (2003).  38 C.F.R. 
§ 3.156(a) defines material evidence as evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  None of the new evidence of record, 
however, supports a finding of aggravation of the veteran's 
preexisting right hip disorder as a result of his service, an 
unestablished fact that is necessary to substantiate his 
claim.  Accordingly, the Board finds that none of the new 
evidence received for the pending appeal is material to the 
veteran's claim.   

The Board concludes that the evidence received in support of 
the veteran's request to reopen his claim for service 
connection for a right hip disorder is either cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial in August 1969, and does not raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  Because only new, and not material, 
evidence has been received, the veteran's request to reopen 
must be denied at this time.  

Service Connection for a Low Back Disorder and a Right Leg 
Disorder

The VCAA and its implementing regulations are applicable to 
the veteran's pending claims of entitlement to service 
connection for low back and right leg disorders.  The Court, 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held that 
a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits.  The Court further held 
in Pelegrini that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.  
This new "fourth element" of the notice requirement was 
derived from the language of 38 C.F.R. § 3.159(b)(1).  

The veteran's claims for service connection were filed in 
October 2002, after the provisions of the VCAA were already 
in effect.  The veteran did receive a detailed notice letter 
from the RO in October 2002, prior to the February 2003 
rating decision now on appeal.  In the October 2002 letter, 
the RO advised the veteran of actions it had already taken in 
support of his claims, and informed him what actions he 
needed to take to further his claims.  The RO also told the 
veteran that he should submit any evidence that supported his 
claims, to include medical evidence of persistent or 
recurrent symptoms of his claimed disorders from his period 
of active service to the present and medical evidence of a 
causal link between current disability and service.  The RO 
further advised the veteran that evidence such as current 
treatment records, statements by physicians or other health 
care professionals who had treated him, and lay statements 
from the veteran or others in observation of his symptoms 
would be helpful to his claims.  The RO also provided the 
veteran with appropriate contact information, should he have 
any questions or concerns about the information provided in 
this communication, or as to the handling of his claims.  
 
Furthermore, throughout the processing of his claims by the 
RO, the Board notes that the veteran has been notified of the 
laws and regulations governing his claims, the information 
needed to substantiate his claims, and explanation as to 
whether he or VA was responsible for obtaining such 
information.  In the February 2003 rating decision and in the 
June 2003 statement of the case, the RO informed the veteran 
of the specific reasons for which his claims for service 
connection were denied.  In these communications, the RO also 
advised the veteran of the evidence it had obtained and 
considered in support of his claims, and the evidence the 
veteran still needed to submit to substantiate his claims, 
including medical evidence showing that his current low back 
and right leg problems began in service or shortly 
thereafter, and that the current problems are related to his 
period of active service.   As well, the RO notified the 
veteran of all regulations pertinent to his claims, including 
those involving VA's duties to notify and assist.  The RO 
also provided the veteran with an opportunity to submit 
additional evidence and to present additional argument in 
support of his claims throughout this appeal, to include 
after the issuance of the June 2003 statement of the case.  
At the time he was notified of certification of his appeal to 
the Board, the veteran was also further advised as to the 
procedures for submitting additional evidence and argument 
directly to the Board.  

Additionally, in the June 2003 statement of the case, the RO 
included a recitation of the procedural history of the 
veteran's claims, the actions taken by the RO, the evidence 
received, the relevant laws and regulations, and VA's duties 
to assist under 38 C.F.R. § 3.159, with reference to the 
relevant VCAA cites in the United States Code.  As noted 
above, after the issuance of this statement of the case, the 
veteran was afforded opportunity to submit additional 
evidence and argument in support of his claims.  The veteran 
has not, to date, submitted or identified any additional 
medical evidence necessary to support his claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, the Board holds that any error in not 
providing a single notice to the veteran covering all content 
requirements is harmless error.  Accordingly, the Board finds 
that the veteran was provided timely and appropriate notice 
regarding his claims.

The Board also finds that the RO fulfilled its duty to assist 
the veteran in obtaining and fully developing the evidence 
relevant to his claims.  The Board notes that in response to 
the RO's October 2002 notice letter, the veteran identified 
current  medical treatment records that needed to be obtained 
in support of his claims, and that these medical records were 
obtained by the RO.  The veteran has stated that the 
physicians who treated him after service are now deceased, 
and that the only available medical records now those 
contained in the claims file, beginning in 1997.

The Board does recognize that the veteran was not afforded a 
VA medical examination in support of his claims, however, the 
duty to assist includes providing a medical examination or 
obtaining a medical opinion only when the evidence of record 
is insufficient and "when such is necessary to decide the 
claim."  See 38 C.F.R. § 3.159(c)(4)(i) (emphasis added).  
In this case, a current VA examination to determine whether 
current right leg or back disorders are etiologically related 
to service is not indicated.  In that regard the Board 
emphasizes, as is further discussed herein below, the absence 
of in-service reports of injury, complaints, clinical 
findings or diagnoses pertinent to the back or right leg 
(other than right hip), the lack of documented ongoing 
treatment for the right leg or low back over many years since 
service, and the fact that the medical evidence speaking to 
current low back and right leg disorders fails to even 
suggest an in-service onset or causal connection to any 
incident of service.  Thus, a medical opinion is not 
necessary in this case.  See 38 C.F.R. § 31.59(c)(4).

In light of the foregoing, the Board concludes that the 
veteran has been afforded adequate notice and assistance 
specific to the instant claims for service connection, and 
that VA's duties under the VCAA have been fulfilled.

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110.  Service connection may also be awarded 
where the evidence shows that a veteran had a chronic 
condition in service or during an applicable presumptive 
period and still has the condition.  38 C.F.R. §§ 3.303(b); 
3.307, 3.309 (2003).  If there is no evidence of a chronic 
condition during service or during an applicable presumptive 
period, then a showing of continuity of symptomatology after 
service is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for 
disease that is diagnosed after discharge from active 
service, when the evidence establishes that such disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).



For these claims for service connection, the evidence for 
review consists of the veteran's service medical records, an 
August 1967 private medical report, current private treatment 
records dated from approximately February 1997 through 
November 2002, a November 2002 private medical report, and 
statements from the veteran dated in October 2002, March 2003 
and June 2003.  The record also includes written argument in 
support of these claims, as provided by the veteran's 
representative.  In review of all of the above, the Board has 
determined that neither of these claims warrants service 
connection.

The veteran's service medical records, to include his May 
1967 pre-induction and April 1969 discharge examination 
reports, are basically negative for complaints, symptoms, 
diagnoses or treatment of a low back or right leg disorder.  
The veteran, did report a history of swollen joints and leg 
cramps upon his entry into and exit from service, but these 
complaints are not confirmed by any clinical findings 
relative to the back and/or right leg in either May 1967 or 
April 1969.  Also, as noted earlier in this decision there 
are entries in the service medical records pertaining to the 
veteran's right hip and associated complaints.  Such entries 
do not identify any separate disorder affecting the low back 
or right leg.  Nor does Dr. Waldman's August 1967 pre-service 
statement identify symptoms or diagnoses pertinent to such.  
Finally, the April 1969 discharge examination report contains 
only normal clinical findings relative to the legs and the 
back, as opposed to the documented notations of symptoms 
relevant to the right hip.  

The Board next notes that there is no medical evidence of 
record showing a continuous record of low back and right leg 
complaints or treatment from the time of the veteran's August 
1969 discharge from service to the present.  In fact, there 
is no available medical evidence showing complaints, 
symptoms, diagnoses or treatment for leg or back disorders 
until private medical evidence of record beginning in 
approximately February 1997, almost 30 years after the end of 
the veteran's service period.  The Board recognizes that the 
veteran's written statements in October 2002, March 2003 and 
June 2003 assert that he had continued leg and back problems 
from service until the present.  The service medical records, 
however, contradict the veteran's statement that he 
experienced right leg and low back problems during service, 
as they do not contain any mention of the veteran's 
complaints as to these problems despite his having been seen 
for other complaints, to include those in the right hip, an 
anatomical region close to the right leg and the low back.  
Again, although the veteran can competently report his 
symptoms at that time, he cannot provide competent medical 
evidence of any diagnosis at that time simply through his 
statements to that effect.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The Board also notes that there is no medical evidence 
addressing any relationship between the veteran's current low 
back/right leg disorders and his period of active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In fact, the only 
etiologic opinion of record, a November 2002 statement from 
one of his private treating physicians, Dr. Gross, actually 
relates his current leg problems to a chronic low back 
problem, and not to his service.  Although Dr. Gross states 
that the veteran's chronic low back problem developed as a 
result of chronic arthritic and degenerative problems in his 
spine, he does not mention any relationship to events of 
active service from 1967 to 1969.  Nor is there other 
competent evidence of record suggesting a causal relationship 
between right leg and low back problems and active service.

The Board observes that the medical evidence, and the RO in 
its adjudicatory documentation, suggest the possibility of a 
secondary relationship between the veteran's claimed low back 
disorder, as related to either his current right hip disorder 
or his current right leg disorder.  See 38 C.F.R. § 3.310(a) 
(2003).  As determined in this decision, however, neither of 
these disorders (hip or leg) warrants service connection at 
this time.  Therefore, an analysis of the veteran's current 
low back disorder, as due to a service-connected right hip 
disability or a service-connected right leg disability, is 
simply not for consideration at this time.  

Accordingly, there is no competent medical evidence of record 
to show that the veteran's currently documented low back and 
right leg disorders were in existence at the time of his 
period of active service, or for many years after his 
completion of active service in August 1969.  Moreover, there 
is no competent medical evidence purporting to link the 
veteran's current low back and right leg disorders to his 
period of active service.  In light of these facts, all of 
the requirements for service connection for a low back and a 
right leg disorder have not been met, and so both of these 
claims must be denied.  As such, this case does not present 
such a state of balance between the positive evidence and the 
negative evidence so as to allow for a more favorable 
determination.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence not having been received, the 
request to reopen the claim of entitlement to service 
connection for a right hip disorder is denied.

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for a right leg disorder is 
denied.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



